EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Support for the amendment can be found at p. 9 of the instant specification and the original claims.
Authorization for this examiner’s amendment was given in an interview with Dr. Silvia Salvadori on 4/27/2021.
The application has been amended as follows: 

Claims
1.    (Currently Amended) A method of tissue repairing through promoting cell proliferation of chondrocytes andinhibiting cell proliferation of fibroblasts and synoviocytes, the method comprising the step of administering to patients in need thereof a therapeutically effective amount of a polysaccharide composition comprising hyaluronic acid and an oligosaccharide derivative of chitosan obtained by a reductive amination reaction of D-glucosamine with lactose, said D-glucosamine having a degree of substitution of the amine functional group with lactose of at least 40%, wherein the hyaluronic acid is in the range comprised from 1 to 1.25% by weight, the oligosaccharide derivative of chitosan with lactose is in the range comprised from 0.25 to 0.75% by weight, the hyaluronic acid has an average molecular weight of between 1.000 and 1.600 kDa and the chitosan, of the oligosaccharide derivative of chitosan with lactose, has an average molecular weight of between 200 and 400 kDa.
2.    (Previously Presented) The method according to claim 1, wherein the hyaluronic acid is a matrix in which the oligosaccharide derivative of chitosan with lactose is homogeneously dispersed.
Canceled)
4.    (Canceled)
5.    (Currently Amended) The method according to claim [[3]]1, wherein the hyaluronic acid is 1 % by weight.
6.    (Currently Amended) The method according to claim [[3]]1, wherein the hyaluronic acid is 1.25% by weight.
7.    (Previously Presented) The method according to claim 5, wherein the oligosaccharide derivative of chitosan with lactose is 0.25% by weight.
8.    (Previously Presented) The method according to claim 5, wherein the oligosaccharide derivative of chitosan with lactose is 0.5% by weight.
9.    (Previously Presented) The method according to claim 5, wherein the oligosaccharide derivative of chitosan with lactose is 0.75% by weight.
10-11. (Canceled).
12–15. (Canceled)
16.    (Previously Presented) The method according to claim 1, wherein the oligosaccharide derivative of chitosan with lactose has a degree of substitution comprised from 50 to 70%.
17.    (Previously Presented) The method according to claim 1, wherein the oligosaccharide derivative of chitosan with lactose has a degree of substitution of 60%.
18.    (Previously Presented)The method according to claim 1, wherein the use is in traumatic and/or post-surgical tissue process and/or chronic fibrotic processes associated to autoimmune diseases.

20.    (Previously Presented) The method according to claim 18, wherein the use is in post-surgical sequelae of tendon and/or cartilage tissues.
21.    (Previously Presented) The method according to claim 18, wherein the use is in fibrotic process associated to autoimmune diseases affecting dermis and/or cartilage tissues.
22.    (Previously Presented) The method according to claim 21, wherein the use is in psoriasis and psoriatic osteoarthritis.
23.    (Currently Amended) Biomaterials in forms of aqueous solutions, non-woven fabric, membranes, hydrogels o preparations obtained thereof by freeze-drying, said biomaterials comprising a polysaccharide composition comprising hyaluronic acid and an oligosaccharide derivative of chitosan obtained by a reductive amination reaction of D-glucosamine with lactose, said D-glucosamine having a degree of substitution of the amine functional group with lactose of at least 40%, wherein the hyaluronic acid is in the range comprised from 1 to [[2]]1.25% by weight,[[ and]] the oligosaccharide derivative of chitosan with lactose is in the range comprised from 0.25 to 0.75% by weight, and the chitosan, of the oligosaccharide derivative of chitosan with lactose, has an average molecular weight of between 200 and 400 kDa.
24. (Canceled)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicant's proposed amendment and response after FINAL filed on 4/15/2021, in which claims 1 and 23 are amended to change the scope and breadth of the claims and claim 24 is newly added. Applicant's request for entry into AFCP 2.0 is acknowledged. The request is proper and the accompanying amendment to the claims is entered on the record.
	 
	In view of the above Examiner’s amendment, claims 1, 2, 5-9 and 16-23 are pending in the instant application and are found to be allowable.

	
	Priority
This application is a National Stage Application of PCT/EP2017/063639, filed on 6/6/2071.  The instant application claims foreign priority to IT 102016000058037 filed on 6/7/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 12/4/2018. 

Withdrawn Rejections and Reasons for Allowance
All rejection(s)/objection(s) of record for claim(s) 3, 4, 12-15 and 24 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
withdrawn.
Applicant’s response with respect to the provisional rejection of claim 23 of the instant application on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending application US 16/318227, has been fully considered and is persuasive. The instant claim 23 limitations are not suggested by application ‘227. The rejection is hereby withdrawn.

Applicant’s amendment, filed on 4/15/2021, with respect to the rejection of:
Claims 1, 2, 5-9, 16-18 and 20 under 35 U.S.C. 103 as being unpatentable over Paoletti et al. (WO 2007/135116);
Claim 19 under 35 U.S.C. 103 as being unpatentable over Paoletti et al. (WO 2007/135116), in view of Muzzarelli et al. (US 8,383,157; 2013) and 
Claims 21 and 22 under 35 U.S.C. 103 as being unpatentable over Paoletti et al. (WO 2007/135116), in view of Hollander et al. (US 7,842,487; 2010), has been fully considered and is persuasive.  The instant specification has presented persuasive evidence of unexpected results, which is not taught by Paoletti, nor any of the cited secondary references. Specifically, Paoletti is the closest applicable prior art wherein taught is a method of treatment for tissue trauma by administering a composition comprising HA and Chitlac. However, the instant inventors have shown surprisingly that a composition comprising HA and Chitlac, having the instantly claimed concentration withdrawn.

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DALE R MILLER/Primary Examiner, Art Unit 1623